Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial shoulder being “lined with a sealing material”, as set forth in claims 4 and 7; and the engaging edge extending “radially further than the outer cylindrical edge”, as set forth in claim 4; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In line 9 of paragraph [0008], the term “seeling” should be replaced with the term - -sealing- - for grammatical clarity.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  The limitations of claim 8 have been previously set forth in independent claim 7. Therefore, the limitations of claim 8 are redundant.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 4 sets forth the limitation that the engaging edge “extends radially further” than the outer cylindrical edge. First, this limitation is indefinite (see section 8 below). Second, this feature is not shown in the drawings nor described in the specification. Therefore, this limitation is considered to be new matter. Third, it appears that this limitation is the exact opposite of what is shown in the drawings. namely, the engaging edge 73 is radially less than the outer cylindrical edge 72. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite due to the fact that it is unclear how the engaging edge “extends radially further” than the outer cylindrical edge. No directional indicators (i.e. inwardly, outwardly, etc.) have been provided to clearly define this limitation. 
	Claim 5 is indefinite due to the fact that the phrase “a tubular mounting portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tubular mounting portion” set forth in lines 2-3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 5 is indefinite due to the fact that the phrase “an axial shoulder portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “axial shoulder portion” set forth in line 2 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 8 is indefinite due to the fact that the phrases “a mounting portion”, “an outer edge” and “an engaging edge” are all double recitations. These limitations have been previously set forth in the claims. Therefore, it is unclear whether these limitations set forth in claim 8 are the same elements of the invention as previously set forth in the claims, or are additional elements of the invention. 

Claim 4 recites the limitation "the tubular mounting portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morello et al (2015/0091368).
	Per claims 4-5, Morello et al shows a wheel hub assembly cover 30 formed of plastic and including a cylindrical mounting portion with a continuous radially extending cover end 31. An outer cylindrical edge 32 extends axially from the circumferential end of the radially extending cover end 31, with an engaging edge 34 extending axially from the axial end of the outer cylindrical edge 32 in a direction away from the radially extending cover end 31. The engaging edge 34 extends radially further than the outer cylindrical edge 32 and forms an axial shoulder lined with a sealing material 80 and axially abutting against a tubular mounting portion 23 of a flanged outer ring 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (10,081,218) in view of Morello et al. Figure 3 of Wakatsuki shows a wheel hub assembly having all of the features as set forth in the above claims, except as noted below.
	Per claims 7-8, Wakatsuki shows a tubular mounting portion 2c of a flanged outer ring 2 of a wheel hub assembly is insertable over a first axial length inside a seat of an upright (K). The first axial distance is less than a mounting length of the upright (K). A cover 19 is mounted on one side of the flanged outer ring 2, and includes a cylindrical mounting portion with a continuous radially extending cover end 28, an outer cylindrical edge extending axially from a circumferential end of the radially extending cover end 28, and an engaging edge 19a extending axially from an axial end of the outer cylindrical edge in a direction away from the radially extending cover end 28. The engaging edge 19a is radially lowered with respect to the outer cylindrical edge (namely the radially outermost periphery of flange 19b), and includes an axial shoulder that abuts the tubular mounting portion 2c. 
	Per claim 9, the engaging edge 19a contacts the inside of the tubular mounting portion 2c over a third axial length.
	Regarding claim 7, Wakatsuki does not disclose that the cover 19 is formed from plastic. Nor does Wakatsuki show the axial shoulder lined with a sealing member. Morello et al teaches the use of a plastic cover 30 mounted to a tubular mounting portion 23 of a flanged outer ring 13. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover of Wakatsuki from plastic, for the purpose of reducing the weight of the cover and reducing the number of steps in manufacturing the cover. 
	Morello et al also teaches the use of an axial shoulder (at 34) lined with a sealing member 80 and abutting the tubular mounting portion 23. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a sealing member at the should, for the purpose of preventing debris from entering the bearings of the wheel hub assembly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617